





TECH DATA CORPORATION
EXECUTIVE INCENTIVE BONUS PLAN
(Amended and Restated by the Compensation Committee as of March 20, 2018,
effective solely for fiscal years of the Company commencing on or after January
31, 2018)
 
 
 
Purpose:
 
The Executive Incentive Bonus Plan (“Plan”) governs the payment of cash bonuses
to the Company’s named executive officers and all other Section 16 officers and
such other executives as may be designated from time to time (“Executives”).
This Plan provides for the payment of annual cash bonuses following the close of
each fiscal year based on the achievement of performance goals.
 
 
Eligibility:
 
Executives selected by the Compensation Committee. Except as otherwise provided
in this Plan, only those Executives who are actively employed by the Company
through the last day of the fiscal year (“Participants”) are eligible to
participate in this Plan.
 
 
Administration:
 
The Plan is administered by the Compensation Committee. The Compensation
Committee shall designate employees eligible to receive bonuses, and shall
determine bonus targets within the criteria established in this Plan,
achievement, and how and when bonuses will be paid. The Compensation Committee
shall interpret and apply the Plan and may make adjustments or changes to
bonuses at any time at its discretion. All decisions made by the Compensation
Committee shall be final.
Bonuses for the Chief Executive Officer will be recommended by the Compensation
Committee to the independent members of the Board of Directors for approval.
 
 
Performance Period:
 
The Plan’s performance period commences and ends concurrent with the Company’s
fiscal year (the “Performance Period”).
 
 
Process:
 
For a Performance Period, the Compensation Committee shall designate the
performance criteria that will be used and will establish performance targets
under which a bonus could be paid to a Participant, the appropriate weight of
each performance target, and the range to measure satisfaction or achievement,
in whole or in part, of the performance targets. Relevant measures are
determined based on the Participant’s span of influence, responsibility, and
such other factors the Compensation Committee deem relevant to motivate and
retain Participants.
At the end of the performance period, the Compensation Committee shall evaluate
the extent to which the specific performance targets were attained and make
individual awards based on performance against the pre-established goals.
 
 
Performance Criteria:
 
The Compensation Committee shall determine the performance criteria that will
apply from time to time under the Plan, which may include but is not limited to
one or more of the following performance criteria, alone or in combination, as
the Committee deems appropriate: (i) earnings per share; (ii) net income; (iii)
return on sales; (iv) total shareholder return; (v) return on assets; (vi)
economic value added; (vii) cash flow; (viii) return on equity; (ix) return on
capital employed; (x) return on invested capital; (xi) operating income on a
country, regional, worldwide or consolidated basis; (xii) operating income
percentage on a country, regional, worldwide or consolidated basis; (xiii) cash
days; (xiv) revenue growth; (xv) contribution margin; (xvi) non-GAAP measure of
any of these performance criteria as more specifically defined by the Committee;
and (xvii) achievement of other explicit strategic objectives or milestones.
The Compensation Committee may in its discretion include or exclude the impact
of unusual, non-recurring or extraordinary items as it determines from time to
time, including without limitation the impact attributable to (1) acquisitions
or dispositions of stock or assets, (2) any changes in accounting standards or
treatments that may be required or permitted by the Financial Accounting
Standards Board, Public Company Accounting Oversight Board or adopted by the
Company or its subsidiaries after the goal is established, (3) restructuring
activities, (4) impairments or disposals of long-lived assets, goodwill or other
intangible assets, (5) any business interruption event, (6) amounts included in
operating income related to the investment returns of the deferred compensation
plan (7) negative or positive impacts of legal settlements, including amounts
related to value added tax or other tax matters and (8) the impact of changes in
contract terms with major vendors due to changes in payment terms.


 
 
 
Performance Payouts:
 
The performance – payout relationships for performance measures are set by the
Compensation Committee. The payout to be made to any Participant in the Plan may
be increased or decreased by the Compensation Committee at any time in its
absolute discretion.
 
 
Compensation Changes:
 
Target incentives consist of non-discretionary awards and are calculated as a
percentage of base salary. Changes to base salary during the year, other than
annual merit increases, impact the related target incentive on a prorated basis
using days remaining in the fiscal year in the numerator and total days in the
fiscal year in the denominator.
 
 
Payments:
 
Each Participant shall receive a single lump sum cash payment during the fiscal
year that immediately follows the Performance Period in which it was earned;
provided, however, no Participant shall receive any payment unless and until the
annual approval of achievement of the bonus targets has been made by the
Compensation Committee, or as otherwise approved by the Compensation Committee.
Any payments made under this Plan shall not be treated as a “deferral of
compensation” (as such term is described in § 1.409A-1(b) of the Treasury
Regulations) if such payment is paid no later than two and one-half (2 1/2)
months after the end of the taxable year of the Participant in which the payment
is no longer subject to a “substantial risk of forfeiture” (as such term is
described in § 1.409A-1(d) of the Treasury Regulations).”
 
 
Payments in the Event of:
 
 
 
 
Death:
 
In the event a Participant dies during the Performance Period, the Company will
pay the Participant’s target incentive to the Participant’s beneficiary as
indicated in the employer paid basic life insurance coverage. Payment will be
made concurrent with all other payments under the Plan.
 
 
Disability:
 
In the event a Participant is terminated due to an inability to return from an
approved leave under the Company’s Short-Term Disability Plan, the Company will
pay the Participant’s target incentive to the Participant prorated based on date
of separation. Payment will be made concurrent with all other payments under the
Plan.
 
 
Severance:
 
In the event a Participant’s employment is involuntarily terminated, a
Participant’s eligibility for a payout under this Plan will be determined under
the terms of the Executive Severance Plan.
 
 
Reduction in Force:
 
In the event a Participant is terminated as part of a reduction in force, a
Participant’s eligibility for a payout under this Plan will be determined under
the terms of the Executive Severance Plan.
 
 
Voluntary Resignation:
 
In the event a Participant voluntarily resigns, the Participant will receive no
payout under this Plan.
 
 
Termination For Cause:
 
In the event a Participant is terminated for cause, the Participant will receive
no payout under this Plan.
 
 
 
 
 
 
 
Termination and Amendments:
 
The Compensation Committee may amend or terminate this Plan in any manner and at
any time. This Plan does not preclude the Company from adopting or continuing
other compensation arrangements that may apply generally or may apply only in
specific cases provided, however, that any such amendment or termination shall
be made in a manner, and shall be construed so as, to comply with the
requirements of Section 409A of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder.


Clawback:
 
Notwithstanding anything to the contrary in this Plan, the Company may be
entitled or required by law, any applicable Company policy (any such policy, a
“Clawback Policy”) or the requirements of an exchange on which the Company’s
shares are listed for trading, to recoup compensation paid to a Participant
pursuant to this Plan or otherwise, and each Participant selected to participate
in the Plan shall be deemed to have agreed to comply with any such Company
request or demand for recoupment. Each Participant shall also be deemed to have
acknowledged and agreed that the Clawback Policy may be modified from time to
time in the sole discretion of the Company and without the consent of the
Participant, and that such modification will be deemed to amend this Plan.








